EastGate Biotech Announces Appointment of Bill Abajian to Lead Licensing and
Marketing Phase as Chief Operating Officer

WEST CALDWELL, NJ and TORONTO, ON /NEWMEDIAWIRE/ September 4, 2019/ EastGate
Biotech Corp. (OTC: PINK: ETBI), a pharmaceutical company, that focuses on
innovative technological developments specifically in insulin drug delivery for
the treatment of Type 2 diabetes, announced today the appointment of
distinguished executive Bill Abajian to lead the licensing and marketing phase
of the company as Chief Operating Officer of the company, effective August 27,
2019.

Mr. Abajian is a highly experienced, accomplished results-driven global senior
management executive with a rare combination of a Long-View Strategist coupled
with a Short-View Tactician who has the powerful understanding and commitment to
get new business up and running successfully as well as Turning-Around Companies
with his leadership in restoring or developing a culture for success. As a truly
operationally oriented senior level executive and business partner, he has
optimized both revenues and profits with a business style always focused on
driving business performances to achieve ROI objectives. Often starting as an
advisor to the CEO and Board and later CEO his accomplishments include enhancing
Global Business Development and Licensing, bringing companies to execute
innovation and leading as a rainmaker to securing financing, investment and
relationships, industry exposure includes Devices, Pharmaceuticals, Diagnostics
and Biotech.

 “I am excited to take on the role of Chief Operating Officer at EastGate
Biotech and work closely with the senior management team , including Anna
Gluskin and Rose Perri”, said Bill Abajian. “In my many years in the business I
have rarely come across a technology and specifically a product such as Insugin
that has the potential to be a blockbuster and truly make an impact on patients
and the overall healthcare system around the globe. Insugin is such a simple
product, but the technology itself is a sophisticated and innovative process
that can have a positive broad impact on patient lives, healthcare system, and
government healthcare budgets.”

Abajian added, “Fledging biotechs have a tendency to get diluted by early stage
financing terms because they are unable to execute on their development
strategy.  We stand apart from the crowd since we plan on fully executing our
licensing from developing countries that want and need innovative new therapies.
  At EastGate we are planning a licensing strategy that targets developing
countries whereby the sum of the parts is greater than the whole.”

“We are pleased that Bill Abajian is joining our executive management team
because his significant experience will be critical to the company as it enters
into the negotiation stage for global licensing agreements and beyond, to the
management of those relationships”, said Anna Gluskin, CEO of EastGate Biotech.
“Bill’s seasoned expertise in international markets and established regulatory
relationships will definitely add value to the company’s pathway to the
commercialization of Insugin, its liquid insulin mouth rinse solution for Type 2
diabetes patients.  He is an excellent orator and communicator and brings with
him various institutional relationships that will be instrumental to increasing
shareholder value along the way.”

Abajian concluded, “Aside from the technology, we also have certain regulatory
filing requirements that need to be addressed as well as our strategy in dealing
with our innovative technology.  We are on the cusp of major licensing
initiatives and the company needs to be streamlined and focused to maximize
shareholder value.  The market reaction to our fundamental story has been
extremely disappointing as shareholders choose to focus on the structural risks
of dilution instead of the potential of the technology.   We are about to change
the paradigm on how a small biotech brings drugs to market.”

About EastGate Biotech

EastGate Biotech focuses on innovative technological developments and produces
and distributes innovative drug compounds and healthy nutraceuticals that are
based on natural therapies absorbed by the body. We utilize advanced
nanotechnologies and alternative delivery systems that take difficult to deliver
compounds and deliver them using our nanotechnology platform which ultimately
increase the bioavailability to the body. Using our methods of delivery provides
healthy alternatives to conventional pharmaceuticals that all-too-often create
dangerous side-effects and unexpected consequences for those trying to attain
and maintain a healthy lifestyle. EastGate's wholly owned subsidiary Omni
Surgery and Anti-Aging Centre is the first of many surgery centers to come under
the Omni umbrella as we plan to roll up existing business under the Omni brand
and expand our footprint globally.

Cautionary statement on forward-looking information

All statements, other than statements of historical fact, contained or
incorporated by reference in this news release constitute "forward-looking
information" or "forward-looking statements" within the meaning of certain
securities laws, including the provisions for "safe harbor" under the United
States Private Securities Litigation Reform Act of 1995 and are based on
expectations, estimates and projections as of the date of this news release.

The words "anticipates", "plans", "expects", "indicate", "intend", "scheduled",
"estimates", "forecasts", "focus", "guidance", "initiative", "model",
"methodology", "outlook", "potential", "projected", "pursue", "strategy",
"study", "targets", or "believes", or variations of or similar such words and
phrases or statements that certain actions, events or results "may", "could",
"would", or "should", "might", or "way forward", "will be taken", "will occur"
or "will be achieved" and similar expressions identify forward-looking
statements. Forward-looking statements are necessarily based upon a number of
estimates and assumptions that are inherently subject to significant business,
economic and competitive risks, uncertainties and contingencies. The risks,
estimates, models and assumptions contained or incorporated by reference in this
release, include those identified from time to time in the reports filed by
EastGate with the SEC, which should be considered together with any
forward-looking statement. EastGate undertakes no obligation to update publicly
any forward-looking statements, whether as a result of new information, future
events or otherwise.

CONTACT:
Rose Perri
1-647-692-0652



Email: information@eastgatepharmaceuticals.com
Website: www.EastGateBiotech.com
SOURCE: EastGate Biotech Corp.

 